[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Application for review of sentence imposed by the Superior Court, judicial District of Hartford/New Britain, at Hartford, Docket Number 55912, 56013.
Maria L. Foden, Esq., Defense Counsel, for Petitioner.
John M. Bailey, Esq., State's Attorney, Hartford County, for the State.
Sentence Affirmed
BY THE DIVISION: The petitioner, who was twenty-six (26) years old at the time of sentencing, was sentenced to a term of twelve (12) years upon a plea of guilty to Burglary First Degree, in violation of Section 53a-101(a)(1) of the Conn. Gen. Stats. (D.N. 55912). He was sentenced in Docket Number 56013 at the same time, to concurrent twelve (12) year terms for two (2) counts of Robbery, First Degree, in violation of Sec. 53a-134 (a)(4). (He also received concurrent sentences of seven (7) years for possession of narcotic substance in two (2) Counts which the petitioner is not asking be reduced).
Petitioner asks the Division to consider reducing his twelve (12) year sentences to eight (8) years, which would make his effective sentence eight (8) years.
In docket number 56013, the petitioner participated in the robbery of two (2) persons inside of a grocery store, at gunpoint.
In docket number 55912, the petitioner broke into a home and put a gun to the head of the victim. He was captured after a short chase from the victim's home.
The sentencing court stated that the protection of society was of primary importance in its sentence. In view of the petitioner's prior record which included felony convictions and prior incarceration, the sentences imposed for the current heinous crimes, cannot be said to be harsh, CT Page 3590 inappropriate or disproportionate. They are affirmed.
Klaczak and Barry J's participated in this decision. (The petitioner, with representation of counsel, waived a panel of three (3) judges).
KLACZAK, JUDGE BARRY, JUDGE